Case 1:18-cv-00211-TSE-JFA Document 117 Filed 05/01/19 Page 1 of 3 PageID# 1076




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 SIMRET SEMERE TEKLE,                          )
                                               )
                        Plaintiff,             )
                                               )
        v.                                     )   Civil Action No. 1: 18cv0211 (TSE/JFA)
                                               )
 NOUF BINT NAYEF ABUL-AZIZ AL                  )
 SAUD, et al.,                                 )
                                               )
                        Defendants.            )


                                              ORDER

        This matter is before the court on defendants' motion for order of examination pursuant

 to Fed. R. Civ. P. 35 and modification of rebuttal expert disclosure deadline. (Docket no. 103).

 Having reviewed the motion, the memorandum in support (Docket no. 104), plaintiffs

 opposition (Docket no. 111), and defendants' reply (Docket no. 112), the court finds that the

 issues presented are addressed adequately in these pleadings and no oral argument in needed.

        Defendants' motion first requests that the court order the plaintiff to undergo an

 independent medical examination ("IME") by Dr. Eindra Khin Khin, a board certified

 psychiatrist, pursuant to Federal Rule of Civil Procedure 35. Having reviewed the allegations in

 the Second Amended Complaint and the statements contained in plaintiffs expert report

 concerning the nature and extent of plaintiffs claimed emotional harm (Docket no. 104 at 3-4),

 the court finds that the claims in this matter far exceed "garden variety" allegations of emotional

 distress and the defendants have shown sufficient good cause to require the plaintiff to submit to

 an IME by a psychiatrist. Other than arguing that plaintiffs expert did not perform the testing

 outlined in defendants' motion, plaintiff has not argued that the manner of the examination or the
Case 1:18-cv-00211-TSE-JFA Document 117 Filed 05/01/19 Page 2 of 3 PageID# 1077




 testing proposed by the defendants is excessive or improper. Accordingly, the court will require

 that plaintiff undergo a standard forensic psychiatric evaluation that may include the testing set

 forth in defendants' motion. While defendants' motion indicates the examination and testing is

 expected to last 4-5 hours, the court will limit any examination and testing to four hours.

         The second request in defendants' motion is to enlarge the expert disclosure deadlines to

 accommodate Dr. K.hin Khin's schedule. While the pleadings contain considerable unnecessary

 finger pointing as to the timing of the production of medical records, the lack of diligence in

 pursuing an IME, and Dr. Khin Khin's inability to conduct an IME until after the discovery

 period closes in this matter, the court finds that good cause exists for enlarging the discovery

 period for the limited purpose of plaintiff undergoing an IME as set forth above, defendants'

 providing an expert report based on the IME, and the plaintiff having an opportunity depose Dr.

 Khin Khin if necessary. If, after reviewing Dr. Khin Khin's report, plaintiff wishes to submit a

 rebuttal report, plaintiff may seek leave to do so. 1

         For the reasons stated above, the defendants' motion is granted in part. Plaintiff shall be

 required to attend an IME by Dr. Khin Khin during the week of May 24, 2019 at a time to be

 agreed to by the parties. The IME shall be limited to four hours and defendants shall provide an

 interpreter if needed. The discovery deadlines shall be enlarged only in the following respects:

 (I) plaintiff shall attend an IME to be performed by Dr. Khin Khin during the week of May 24,

 2019, (2) defendants shall serve any expert report based solely on the results of the IME by May

 31, 2019, (3) if requested by the plaintiffs, defendants shall make Dr. Khin Khin available for a

 deposition on or before June 10, 2019. Given the nature of the IME and its bearing only on the




 1
  The court agrees with plaintiff that any report from Dr. Khin Khin is a report from the
 defendants and is not to be considered a rebuttal report under our Local Rules.
Case 1:18-cv-00211-TSE-JFA Document 117 Filed 05/01/19 Page 3 of 3 PageID# 1078




 issues of damages, no other deadlines, including any deadline for the filing of motions for

 summary judgment, are mod ified by this order.

        Entered this I st day of May, 2019.
                                                     _ _ _.,--/s/ _ _ _-:S
                                                                       ..;;=~
                                                                            :. . .- - •
                                                     John F. Anderson
                                                     llnit-P.-tl States Magis•ratQ Jl'dge
                                                     -Jolin F. Anderson
                                                       United States Magistrate Judge
 Alexandria, Virginia
